13‐3769‐cv
Otoe‐Missouria Tribe of Indians v. New York State Department of Financial Services


                                UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT
                                                                        

                                                 August Term, 2013

                    (Argued: December 5, 2013      Decided: October 1, 2014)

                                              Docket No. 13‐3769‐cv
                                                                                 

  THE OTOE‐MISSOURIA TRIBE OF INDIANS, a federally‐recognized Indian Tribe,
 GREAT PLAINS LENDING, LLC, a wholly‐owned tribal limited liability company,
AMERICAN WEB LOAN, INC., a wholly‐owned tribal corporation, OTOE‐MISSOURIA
   CONSUMER FINANCE SERVICES REGULATORY COMMISSION, a tribal regulatory
    agency, LAC VIEUX DESERT BAND OF LAKE SUPERIOR CHIPPEWA INDIANS, a
 federally‐recognized Indian Tribe, RED ROCK TRIBAL LENDING, LLC, a wholly‐
  owned tribal limited liability company, LAC VIEUX DESERT TRIBAL FINANCIAL
         SERVICES REGULATORY AUTHORITY, a tribal regulatory agency, 

                                                                                      Plaintiffs‐Appellants,

                                                          — v. — 

 NEW YORK STATE DEPARTMENT OF FINANCIAL SERVICES, BENJAMIN M. LAWSKY, in
  his official capacity as Superintendent of the New York State Department of
                                Financial Services,

                                                                                      Defendants‐Appellants.
                                                                                   
B e f o r e:

                                SACK, LYNCH, and LOHIER, Circuit Judges.
                                __________________

      Plaintiffs‐appellants (“plaintiffs”) appeal from the denial of a preliminary

injunction by the United States District Court for the Southern District of New

York (Richard J. Sullivan, Judge).  Plaintiffs are two Native American tribes, tribal

regulatory agencies, and companies owned by the tribes that offered high‐

interest, short‐term loans over the internet.  The interest rates on the loans

exceeded caps imposed by New York State law.  When the New York State

Department of Financial Services sought to bar out‐of‐state lenders from

extending such loans to New York residents, the plaintiffs sued for a preliminary

injunction, claiming that New York’s ban violated the Indian Commerce Clause. 

But plaintiffs bore the burden of proving that the challenged transactions fell

within their regulatory domain, and the District Court held that they failed to

establish a sufficient factual basis to find in their favor.  Because this conclusion

was a reasonable one, the District Court did not abuse its discretion in denying

the injunction. 

      AFFIRMED.




                                           2
                                                               

             DAVID  M.  BERNICK,  Dechert  LLP,  New  York,  New  York  (Michael  S.
                  Doluisio, Michael H. Park, Gordon Sung, Dechert LLP, Robert A.
                  Rosette, Sarah Bazzazieh, Rosette, LLP, on the brief), for Plaintiffs‐
                  Appellants.

             STEVEN  C.  WU,  Deputy  Solicitor  General  (Barbara  D.  Underwood,
                  Solicitor General, Jason Harrow, Assistant Solicitor General, on
                  the brief), for Eric T. Schneiderman, Attorney General of the State
                  of New York, New York, New York, for Defendants‐Appellees. 

                                                                

GERARD E. LYNCH, Circuit Judge:

      New York’s usury laws prohibit unlicensed lenders from lending money at

an interest rate above 16 percent per year, and criminalize loans with interest

rates higher than 25 percent per year.  N.Y. Gen. Oblig. Law § 5‐501(1), N.Y.

Banking Law § 14‐a(1), N.Y. Penal Law §§ 190.40‐42.  The plaintiffs are two

Native American tribes, tribal regulatory agencies, and companies owned by the

tribes that provide short‐term loans over the internet, all of which have triple‐

digit interest rates that far exceed the ceiling set by New York law.  When the

New York State Department of Financial Services (“DFS”) tried to bar out‐of‐state

lenders, including the plaintiffs, from extending loans to New York residents,


                                                3
plaintiffs sought a preliminary order enjoining DFS from interfering with the

tribes’ consumer lending business.  

      Plaintiffs contended that New York had projected its regulations over the

internet and onto reservations in violation of Native Americans’ tribal

sovereignty, which is protected by the Indian Commerce Clause of the

Constitution.  U.S. CONST. art. 1, § 8, cl. 3.  But the United States District Court for

the Southern District of New York (Richard J. Sullivan, Judge) held that plaintiffs

had not offered sufficient proof that the loans fell outside New York’s regulatory

domain.  After examining the evidence marshaled by plaintiffs in support of their

motion, the District Court concluded that plaintiffs had failed to establish that the

challenged loan transactions occurred on Native American soil, a fact necessary

to weaken New York State’s regulatory authority over them.  Because this

conclusion was a reasonable one, we AFFIRM the District Court’s denial of

plaintiffs’ motion for a preliminary injunction.  

                                  BACKGROUND

      This case arises from a conflict between two sovereigns’ attempts to

combat poverty within their borders.  Native American tribes have long suffered



                                           4
from a dearth of economic opportunities.  Plaintiffs in this case, the Otoe‐

Missouria Tribe of Indians, the Lac Vieux Desert Band of Lake Superior

Chippewa Indians, and wholly owned corporations of those tribes (collectively,

“the lenders”), established internet‐based lending companies in the hopes of

reaching consumers who had difficulty obtaining credit at favorable rates but

who would never venture to a remote reservation.  The loans were made at high

interest rates, and the loans permitted the lenders to make automatic deductions

from the borrowers’ bank accounts to recover interest and principle.  New York

has long outlawed usurious loans.  DFS aggressively enforced those laws in order

to “protect desperately poor people from the consequences of their own

desperation.” Schneider v. Phelps, 41 N.Y.2d 238, 243 (1977).   Thus, the tribes’

and New York’s interests collided.

      It is unclear, however, where they collided—in New York or on a Native

American reservation.  The lenders assert that the challenged transactions

occurred on reservations.  The “loan application process” took place via

“website[s] owned and controlled by the Tribe[s].”  Loans were “reviewed and

assessed by . . . Tribal loan underwriting system[s].”  Loans complied with rules



                                         5
developed, adopted, and administered by tribal regulatory authorities.  The loans

were funded out of “Tribally owned bank accounts.”  And each loan application

notified borrowers that the contract was “governed only by the laws of [the

Tribe] and such federal law as is applicable under the Indian Commerce Clause

of the United States Constitution . . . [and] [a]s such, neither we nor this

Agreement are subject to any other federal or state law or regulation.”  In sum, as

the Chairman of the Lac Vieux Desert Tribe explained in an affidavit, “[t]hrough

technological aids and underwriting software, loans are approved through

processes that occur on the Reservation in various forms.”1 

      But loans approved on Native American reservations and other out‐of‐

state locations flowed across borders to consumers in New York.  New York

borrowers never traveled to tribal lands or other jurisdictions; they signed loan

contracts remotely by keying in an electronic signature.  Borrowers listed their

New York addresses on applications, and provided lenders with routing



1 
          Tribal lenders are not the only entities who have sought to enter this
market and take advantage of internet‐based technology to make loans to New
York residents from remote locations. Companies located abroad or in non‐
reservation locations in states with less restrictive usury laws have adopted
similar business models. 

                                          6
information for their personal bank accounts in New York.  Moreover, the

lenders did more than simply transfer loan proceeds into New York bank

accounts.  Under the terms of the loans, the lenders reached into New York to

collect payments:  the lenders placed a hold on borrowers’ accounts that resulted

in an automatic debit every two weeks over the course of many months.2  The

harm inflicted by these high‐interest loans fell upon customers in New York: 

DFS received complaints from residents faltering under the weight of interest

rates as high as 912.49 percent; as one complaint explained, “I am attempting to

get out of a hole, not dig a deeper one.”

       Thus, both the tribes and New York believed that the high‐interest loans

fell within their domain, both geographic and regulatory,  and acted accordingly. 

The tribes re‐invested profits into their communities, and New York authorities

began an investigation into online payday lending.  In the summer of 2013, those

initiatives clashed.  




2
          For this reason, these loans are often referred to as “payday loans.” 
Borrowers do not offer collateral for the loan, and, instead, guarantee that lenders
will receive a direct payment every two weeks, the traditional “payday” for most
workers. 

                                            7
      In August, DFS launched what the tribal lenders describe as a

“market‐based campaign explicitly designed to destroy Tribal enterprises,” and

what New York defends as a “comprehensive effort to determine how best to

protect New Yorkers from the harmful effects of usurious online payday loans.” 

At issue are two related mailings. 

       First, DFS sent cease‐and‐desist letters to thirty‐five online payday lenders

that it had identified as having made loans to New York residents.  Its efforts

were directed generally at such lenders, including not only tribal lenders, but also

foreign lenders and lenders headquartered in states that do not cap interest rates

on short‐term loans.  The letters accused lenders of “using the Internet to offer

and originate illegal payday loans to New York consumers,” in violation of “New

Yorkʹs civil and criminal usury laws.”  The letters instructed lenders to “confirm

in writing” within fourteen days “that [they were] no longer solicit[ing] or

mak[ing] usurious loans in New York.” 

      Second, DFS wrote to the lenders’ partners in the financial services

industry.  The lenders relied on outside banks to hold money and transfer it to

customers.  Those banks, in turn, depended upon an electronic wire service



                                         8
called the Automated Clearing House (“ACH”) to move money from their coffers

into borrowers’ accounts, and to extract repayment from those accounts.  DFS’s

letters solicited banks and ACH for their “cooperative effort[s]” to “stamp out

these pernicious, illegal payday loans.”  In the letters sent to banks, DFS warned

that “it [was] in . . . [the] bank’s long‐term interest to take appropriate action to

help ensure that it is not serving as a pipeline for illegal conduct.”  It urged the

banks to “work with” the agency “to create a new set of model safeguards and

procedures to choke‐off ACH access” to the 35 payday lenders that had lent

money to New York customers.  “Doing so,” the letter counseled, was “in the

best interest of your member banks and their customers.”  The letters ended with

a request that the companies meet with New York officials to discuss a

cooperative “undertaking.”

      According to plaintiffs, DFS’s outreach had immediate and devastating

effects on tribal lenders.  Banks and ACH abruptly ended their relationships with

the lenders, stymieing their transactions not just with New York borrowers, but

with consumers in every other state in the union.  Without revenue from lending,

the tribes faced large gaps in their budgets.  According to the Chairman of the



                                           9
Otoe‐Missouria tribe, proceeds from lending account for almost half of the tribe’s

non‐federal income.   Profits from lending have fueled expansion of tribal early

childhood education programs, employment training, healthcare coverage, and

child and family protection services.  The Chairman of the Lac Vieux Desert tribe

attested to similar fiscal reliance, noting that lending revenue supports tribal

housing initiatives, youth programs, health and wellness services, and law

enforcement.

      Faced with crumbling businesses and collapsing budgets, plaintiffs filed

suit, claiming that New York’s efforts to curb the lenders’ online business

violated the Indian Commerce Clause of the Federal Constitution by infringing

on tribes’ fundamental right to self‐government.  Plaintiffs moved for a

preliminary injunction barring DFS from further interfering with the lenders’

transactions with consumers in New York and elsewhere.  The District Court

denied the motion.  The court found that the lenders had “built a wobbly

foundation for their contention that the State is regulating activity that occurs on

the Tribes’ lands,” and concluded that New York’s “action [was] directed at

activity that [took] place entirely off tribal land, involving New York residents



                                         10
who never leave New York State.”  Otoe‐Missouria Tribe of Indians v. N.Y. State

Dep’t of Fin. Servs., 974 F. Supp. 2d 353, 360 (S.D.N.Y. 2013).  Thus, the court held

that New York acted within its rights to regulate business activity within the

state.  

       This appeal followed. 

                                   DISCUSSION

I. Preliminary Injunctions: Standard for Granting, Standard of Review

       A district court’s denial of a motion for a preliminary injunction is

reviewed for abuse of discretion.  WPIX, Inc. v. ivi, Inc., 691 F.3d 275, 278 (2d Cir.

2012).  In general, district courts may grant a preliminary injunction where a

plaintiff demonstrates “irreparable harm” and meets one of two related

standards: “either (a) a likelihood of success on the merits, or (b) sufficiently

serious questions going to the merits of its claims to make them fair ground for

litigation, plus a balance of the hardships tipping decidedly in favor of the

moving party.”  Lynch v. City of N.Y., 589 F.3d 94, 98 (2d Cir. 2009) (internal

quotation marks omitted).  This two‐track rule, however, is subject to an

exception:  A plaintiff cannot rely on the “fair‐ground‐for‐litigation” alternative



                                          11
to challenge “governmental action taken in the public interest pursuant to a

statutory or regulatory scheme.”  Plaza Health Labs, Inc. v. Perales, 878 F.2d 577,

580 (2d Cir. 1989) (relying on Union Carbide Agric. Prods. Co. v. Costle, 632 F.2d

1014, 1018 (2d Cir. 1980) and Med. Soc’y of N.Y. v. Toia, 560 F.2d 535, 538 (2d Cir.

1977)).  As we have explained, “[t]his exception reflects the idea that

governmental policies implemented through legislation or regulations developed

through presumptively reasoned democratic processes are entitled to a higher

degree of deference and should not be enjoined lightly.”  Able v. United States,

44 F.3d 128, 131 (2d Cir. 1995). 

      DFS’s attempt to curb online payday lending in New York was a

paradigmatic example of  “governmental action taken in the public interest,” 

Plaza Health Labs, 878 F.2d at 580, one that vindicated proven “policies

implemented through legislation or regulations.”  Able, 44 F.3d at 131.  New

York’s usury prohibitions date back to the late 18th century.  New York enacted

the current cap – 16 percent interest on short‐term loans made by non‐bank,

unlicensed lenders— decades ago.   See N.Y. Banking Law § 14‐a (McKinney

2014) (noting original enactment date of Dec. 31, 1979).  New York courts have



                                         12
consistently upheld and enforced such laws; as the New York Court of Appeals

wrote in 1977, usury laws protect “impoverished debtors from improvident

transactions drawn by lenders and brought on by dire personal financial stress.” 

Schneider, 41 N.Y.2d at 243.  New York regulatory authorities, both at the behest

of successive Attorneys General and now the Superintendent of Financial

Services,3 have pursued businesses that lent money at interest rates above the

legal limit.  See e.g., Press Release, New York State Office of the Attorney

General, Spitzer Not Preempted in Suit to Stop Illegal Payday Lending Scheme

(May 28, 2004), available at http://www.ag.ny.gov/press‐release/spitzer‐not‐

preempted‐suit‐stop‐illegal‐payday‐lending‐scheme (describing lawsuit brought

by former Attorney General Eliot Spitzer).  Although plaintiffs argue that New

York lacks the authority to enforce its laws against tribal lenders (and they may


3
           At oral argument, plaintiffs argued that Superintendent Lawsky lacked
authority to enforce the state’s banking laws, and thus had not acted in the public
interest.  That position, dubious as it is, misses the point.  New York usury laws
announce a clear principle – unlicensed, non‐bank lenders cannot charge more
than 16 percent interest per year.  To act to enforce that rule is to act in defense of
a “statutory or regulatory scheme.”  In any event, the complaint never suggested
that DFS’s actions were unlawful because they exceeded the powers granted by
the agency’s enabling statute, nor did plaintiffs otherwise raise that claim either
in the district court or in their briefing in this Court.  The argument is therefore
not properly before us, and we do not consider it further. 

                                          13
be right in the end), there is no question as to what those laws require. 

      For this reason, plaintiffs must establish a likelihood of success on the

merits to win injunctive relief at this early stage.  Our decision in Haitian Centers

Council, Inc. v. McNary, 969 F.2d 1326 (2d Cir. 1992), is not to the contrary. 

There, we upheld an order enjoining the Immigration and Nationalization

Service (“INS”) from limiting Haitian asylum applicants’ contact with counsel

while they were detained at Guantanamo Bay.  Id. at 1347.  We did so even

though the plaintiffs demonstrated only a fair ground for litigation rather than a

likelihood of success on the merits.  Id. at 1339.  The government could not

identify any specific statute or regulation that allowed it to deny counsel to

applicants at their screening interviews — a top official had announced the policy

in a memo in response to a flood of applicants following a coup.  The agency

sought to moor its policy choice in the “broad grant of authority in the

[Immigration and Nationality Act]” to screen emigrants.  Id.  We deemed that too

general an authority to trigger the higher standard for a preliminary injunction. 

Id.  “We believe that in litigation such as is presented herein,” we explained, “no

party has an exclusive claim on the public interest.”  Id.  The “likelihood of



                                         14
success” prong, we held, “need not always be followed merely because a movant

seeks to enjoin government action.”  Id. 

      This case is distinguishable from Haitian Centers Council in two respects.

First, DFS acted to enforce a rule embodied in a specific statute.  In contrast, the

INS enforced a much more informal policy, hastily adopted without the benefit

of either specific statutory instructions or regulations issued after a public notice‐

and‐comment process.  Second, New York’s view of the “public interest” has

been defined and reaffirmed by all three branches of government for many years. 

Unlike the novel issue presented by Haitian detainees seeking counsel while they

awaited transfer to the continental United States, New York long ago confronted

and answered the policy question posed in this case – whether businesses should

be allowed to make triple‐digit, short‐term loans to those with an acute liquidity

problem but no credit with which to solve it.  Thus, “the full play of the

democratic process involving both the legislative and executive branches has

produced a policy in the name of the public interest embodied in a statute and

implementing regulations.”  Able, 44 F.3d at 131.  That policy is entitled to “a

higher degree of deference” than a private party’s position would merit, and we



                                          15
must be sure that, in all likelihood, New York has acted unlawfully before we

substitute our judgment for that of the political branches.  Id. 

      We recognize that the plaintiffs’ argument that there are “public interests

on both sides” in this case, is not without force.  The tribes are independent

nations, and New York’s regulatory efforts  may hinder the tribes’ ability to

provide for their members and manage their own internal affairs.  But as we

explained in Oneida Nation of N.Y. v. Cuomo, 645 F.3d 154 (2d Cir. 2011), “[a]

party seeking to enjoin governmental action taken in the public interest pursuant

to a statutory or regulatory scheme cannot rely on the fair ground for litigation

alternative even if that party seeks to vindicate a sovereign or public interest.” 

Id. at 164 (holding that Oneida Nation must prove a likelihood of success on the

merits to merit a preliminary injunction enjoining New York from enforcing tax

scheme on the tribe’s cigarette sales).  Despite the possibly serious intrusion on

tribal interests posed by this case, the plaintiffs must still meet the higher

standard.4


4
       As the Supreme Court reaffirmed in Winter v. Natural Res. Def. Council,
Inc., 555 U.S. 7 (2008), a plaintiff seeking a preliminary injunction must
demonstrate not just that they have some likelihood of success on the merits and
will suffer irreparable harm absent an injunction, but also that the “the balance of

                                          16
II. Likelihood of Success on the Merits

      Plaintiffs claim that DFS infringed upon tribal sovereignty in two ways.

They argue that New York had no authority to order tribes to stop issuing loans

originated on Native American reservations, and that New York regulated

activity far outside its borders when it launched a “market‐based campaign” to

shut down tribal lending in every state in the Union.  But to prove either of these

claims, plaintiffs had to demonstrate that the challenged transactions occurred

somewhere other than New York, and, if they occurred on reservations, that the

tribes had a substantial interest in the lending businesses.  As described below,

the district court reasonably concluded that plaintiffs failed to do so.



equities tips in his favor[] and . . . an injunction is in the public interest.”  Id. at
20. Our Circuit has not examined the relationship between whether a challenged
action is “taken in the public interest” and whether an injunction barring that
action “is in the public interest.”  It is certainly possible that Plaza Health, Able,
and Oneida Nation would not control the latter question.  We raise the standard
of proof for injunctions against actions “taken in the public interest” out of
deference to the political branches’ judgments.   But once a court finds a likely
violation, it is then institutionally well‐positioned to evaluate whether a specific
remedy (that is, a preliminary injunction) would serve the public interest.  A
court might well find that the tribes’ sovereign interest in raising revenue militate
in favor of prohibiting a separate sovereign from interfering in their affairs.  We
need not definitively answer this question, however, because, as we explain
below, plaintiffs have not proven a likelihood of success on the merits. 

                                          17
      A. The “Who,” “Where,” and “What” of the Indian Commerce Clause

      Indian Commerce Clause jurisprudence balances two conflicting

principles.  On the one hand, Native Americans retain the right to “make their

own laws and be ruled by them.”  Williams v. Lee, 358 U.S. 217, 220 (1959).  On

the other, tribes are only “semi‐independent”; their sovereign authority is “an

anomalous one and of a complex character,”  McClanahan v. State Tax Comm’n

of Az., 411 U.S. 164, 173 (1973), because tribes remain “ultimately dependent on

and subject to the broad power of Congress,” White Mountain Apache Tribe v.

Bracker, 448 U.S. 136, 143 (1980).   With these two principles in mind, the

Supreme Court has held that states may regulate tribal activities, but only in a

limited manner, one constrained by tribes’ fundamental right to self‐government,

and Congress’s robust power to manage tribal affairs.5  Id. at 142‐43.  That

delicate balance results in an idiosyncratic doctrinal regime, one that, as the



5
           The Supreme Court has described these twin limitations as creating “two
independent but related barriers to the assertion of state regulatory authority,”
one a traditional federal preemption hurdle, the other a more abstract deference
to tribal sovereignty.  Bracker, 448 U.S. at 143.  Although “either, standing alone,
can be a sufficient basis for holding state law inapplicable,” both are governed by
the same doctrinal test and we need not distinguish between them to resolve this
case.  Id. 

                                         18
Ninth Circuit has described, requires “careful attention to the factual setting” of

state regulation of tribal activity.  Barona Band of Mission Indians v. Yee, 528

F.3d 1184, 1190 (9th Cir. 2008). 

      The breadth of a state’s regulatory power depends upon two criteria—the

location of the targeted conduct and the citizenship of the participants in that

activity.  Native Americans “going beyond the reservation boundaries” must

comply with state laws as long as those laws are “non‐discriminatory [and] . . .

otherwise applicable to all citizens of [that] State.”  Mescalero Apache Tribe v.

Jones, 411 U.S. 145, 148‐49 (1973) (“Mescalero I”).  For example, in Mescalero I,

the Supreme Court held that New Mexico could collect sales and use taxes from a

ski resort owned by a Native American tribe that was located outside a

reservation’s borders.  Id. at 149.  Every business in the state had to pay the tax,

and the Indian Commerce Clause did not create an exception to that rule. 

      But once a state reaches across a reservation’s borders its power diminishes

and courts must weigh the interests of each sovereign—the tribes, the federal

government, and the state—in the conduct targeted by the state’s regulation.  

The scales will tip according to the citizenship of the participants in the conduct. 



                                          19
As the Supreme Court explained in Bracker, “[w]hen on‐reservation conduct

involving only Indians is at issue, state law is generally inapplicable, for the

State’s regulatory interest is likely to be minimal and the federal interest in

encouraging tribal self‐government is at its strongest.” 448 U.S. at 144.   A state’s

interest waxes, however, if “the conduct of non‐Indians” is in question.  Id.  A

court conducts a more “particularized inquiry into the nature of the state, federal,

and tribal interests at stake.” Id. at 144‐45.  In Bracker, the Supreme Court

engaged in that “particularized inquiry” and held that Arizona could not impose

fuel and use taxes on a non‐Indian hauler moving timber across a reservation.  

Although Arizona wished to raise revenue, the federal government and the

tribe’s shared commitment to the continued growth and productivity of tribal

logging enterprises outweighed Arizona’s interest.  

      Thus, “the ‘who’ and the ‘where’ of the challenged [regulation] have

significant consequences,” ones that are often “dispositive.”  Wagnon v. Prairie

Band Potawatomi Nation, 546 U.S. 95, 101 (2005).  And even when the “who” and

“where” are clear, a court must still understand “what” a regulation targets to

weigh interests appropriately.  A tribe’s interest peaks when a regulation



                                          20
threatens a venture in which the tribe has invested significant resources.  In New

Mexico v. Mescalero Apache Tribe, 462 U.S. 324 (1983) (“Mescalero II”), the

Supreme Court held that a state could not enforce its hunting laws against non‐

Indian sportsmen who hunted and fished on a reservation.  Id. at 341.  The tribe

had “engaged in a concerted and sustained undertaking to develop and manage

the reservation’s wildlife and land resources,” and state regulations threatened to

unsettle and supplant those investments.  Id.   

      Four years later, the Court echoed that conclusion in California v. Cabazon

Band of Mission Indians, 480 U.S. 202 (1987).  There, the Court permitted Native

American tribes to continue operating on‐reservation bingo games without

complying with California’s gambling restrictions, even though the tribes catered

their games to non‐Native American customers.  The tribes had “built modern[,]

 . . . comfortable, clean, and attractive facilities,” and developed rules and

procedures to ensure “well‐run games.”  Those sunk costs were a “substantial

interest” that outweighed California’s interest in curbing organized crime’s

“infiltration of the tribal games.”  Id. at 219‐21.




                                           21
      In contrast, a tribe has no legitimate interest in selling an opportunity to

evade state law.  In Washington v. Confederated Tribes of the Colville Indian

Reservation, 447 U.S. 134 (1980), the Supreme Court held that tribal stores had to

collect a state tax on cigarettes sold to non‐Native American customers.  Id. at

161.   All the “smokeshops offer[ed to non‐member] customers, [that was] not

available elsewhere, [was] solely an exemption from state taxation.”  Id. at 155. 

“[W]hether stated in terms of pre‐emption, tribal self‐government, or otherwise,”

tribes did not have any legitimate interest in “market[ing] an exemption from

state taxation to persons who would normally do their business elsewhere.”  Id.

      Factual questions, then, pervade every step of the analysis required by the

Indian Commerce Clause.  A court must know who a regulation targets and

where the targeted activity takes place.  Only then can it either test for

discriminatory laws, as in Mescalero I, or balance competing interests, as in

Bracker.  And even if a court knows enough to trigger a weighing of competing

interests, a court must still know what the nature of those interests are.  Only

then can it assess whether a regulation threatens a significant investment, as in

Mescalero II and Cabazon, or whether a tribe has merely masked a legal loophole



                                          22
in the cloak of tribal sovereignty, as in Colville.  Given the fact‐dependent nature

of these inquiries, it is no surprise that, as detailed below, plaintiffs have failed to

prove a likelihood of success on the merits at this early stage of the litigation. 

      B.  The Ambiguity of Internet Loans and Cooperative Campaigns 

      Loans brokered over the internet seem to exist in two places at once. 

Lenders extend credit from reservations; borrowers apply for and receive loans

without leaving New York State.  Neither our court nor the Supreme Court has

confronted a hybrid transaction like the loans at issue here, e‐commerce that

straddles borders and connects parties separated by hundreds of miles.  We need

not resolve that novel question today — the answer will depend on facts brought

to light over the course of litigation.  On the record now before us, plaintiffs have

not offered sufficient proof of the “who,” “where,” and “what” of the challenged

loans.  Without knowing more facts, we cannot say that the District Court

unreasonably concluded that New York regulated transactions brokered

“entirely off tribal land,” or that District Court erred when, relying on that

conclusion, it held that New York’s even‐handed treatment of payday lenders




                                           23
did not violate the Indian Commerce Clause.  Otoe‐Missouria Tribe of Indians,

974 F. Supp. 2d at 360.  

      First, plaintiffs claim that New York had no authority to demand that the

lenders “cease and desist” from extending loans to New York residents.  At the

outset, we note that even if these letters, which were sent to tribal lenders (among

other payday lenders), constitute attempted regulation of on‐reservation

activities, plaintiffs do not allege that the letters caused them harm; the damage

to their business derived not from the cease‐and‐desist letter, which plaintiffs

appear to have ignored, but from actions discussed below that allegedly caused

the tribal lenders’ non‐tribal off‐reservation banking partners to cease doing

business with them. 

      In any event, plaintiffs provided insufficient evidence to establish that they

are likely to succeed in showing that the internet loans should be treated as on‐

reservation activity.  As the district court noted, plaintiffs “built a wobbly

foundation for their contention that [New York] . . . regulat[ed] activity that

occur[ed] on the Tribes’ lands.”  Id.  The lenders’ affidavits boldly (but

conclusorily) assert that “loans are approved through processes that occur on . . .



                                          24
Reservation[s],” but nowhere do they state what specific portion of a lending

transaction took place at any facility physically located on a reservation. 

Plaintiffs averred that loans were processed through “website[s] owned and

controlled by the Tribes,” but never identified the citizenship of the personnel

who manage the websites, where they worked, or where the servers hosting the

websites were located.  Loans were approved by a “Tribal loan underwriting

system,” a vague description that could refer to the efforts of Native American

actuaries working on a reservation, but could also refer to myriad other

“systems”— software developed and administered by an off‐site company, paid

consultants located anywhere in the world, or any number of other

arrangements.  Loans were funded out of “Tribally owned bank accounts,” but

those accounts were apparently held in, and perhaps funded by, non‐tribal

banks; the necessary involvement of non‐tribal financial institutions is the very

basis of plaintiffs’ claim that their business collapsed when banks pulled out of

the payday lending business after receiving New York’s letter.  Thus, even if we

agreed that New York customers traveled elsewhere when they opened an




                                         25
internet browser, the lenders failed to establish where those customers

metaphorically went, and who exactly approved their loans. 

      The complexities introduced by modern electronic commercial transactions

also weaken plaintiffs’ arguments.   Much of the commercial activity at issue

takes place in New York.  That is where the borrower is located; the borrower

seeks the loan without ever leaving the state, and certainly without traveling to

the reservation.  Even if we concluded that a loan is made where it is approved,

the transaction New York seeks to regulate involves the collection as well as the

extension of credit, and that collection clearly takes place in New York.  The loan

agreements permit the lenders to reach into the borrowers’ accounts, most or all

of them presumably located in New York, to effect regular, automatic wire

transfers from those accounts to make periodic payments on the loans.  

      A court might ultimately conclude that, despite these circumstances, the

transaction being regulated by New York could be regarded as on‐reservation,

based on the extent to which one side of the transaction is firmly rooted on the

reservation.  Because significant aspects of the transaction and its attendant

regulation are distinctly not located on‐reservation, however, ambiguities in the



                                         26
record about those portions of the transaction that purportedly are loom all the

larger.6

       Given this decidedly ambiguous and insufficient record as to the details of

the purportedly on‐reservation portions of the loan transactions, plaintiffs insist

that the courts’ traditional “on‐or‐off reservation” analysis is an “overly‐

simplistic” approach to the “modern world of e‐commerce.”  It is enough,

plaintiffs argue, that tribes bear the “legal burden of the regulation,” and, with

that in mind, they contend that the court should proceed directly to the interest

balancing prescribed in Bracker.


6
      Although the burden remains with plaintiffs to prove that they are likely to
succeed on the merits, it is worth noting that New York’s legal theories also rest
on uncertain factual premises.  New York urges us to look to other common‐law
tests that measure a state’s stake in a transaction and import those criteria into
Indian Commerce Clause jurisprudence.  All of those doctrines, New York
argues, would place the tribes’ loans squarely in New York, and thus, the state
would win as a matter of law. 
       But all of those doctrines turn on facts that are not clearly established on
this record.  For example, as our cases addressing whether a court has personal
jurisdiction over a remote e‐commerce seller have explained, “a website’s
interactivity” – that is, the amount of back‐and‐forth between a consumer and a
seller— will often “be useful” for determining whether a seller “purposefully
availed himself of the privilege of conducting activities within [a state], thus
invoking the benefits and protections of its laws.”  Best Van Lines, Inc. v. Walker,
490 F.3d 239, 252 (2d Cir. 2007) (citations and alterations omitted).  The record
contains little or no information, however,  about how the lenders’ websites
work.  Thus, even if we were to adopt New York’s view of the law, we would still
find the record too sketchy to decide the merits of this case. 

                                         27
      As discussed above, Supreme Court precedent that we are not free to

disregard directs us to make the initial inquiry into the location of the regulated

activity.  Even assuming that the electronic nature of the transaction at issue here

would permit us to distinguish those cases and proceed to interest balancing,

plaintiffs have not provided sufficient evidence of what we would weigh were

we to adopt that test.  At first blush, the tribal lenders’ payday loans resemble the

Colville tribes’ tax‐free cigarettes:  Tribes profit from leveraging an artificial

comparative advantage, one which allows them to sell consumers a way to evade

state law.7  In theory, the tribes may have built the electronic equivalent of

“modern[,] . . . comfortable, clean, attractive facilities” like the ones in Cabazon,

and they may have “engaged in a concerted and sustained undertaking to

develop and manage” limited capital resources as the tribe did in Mescalero II. 

But the record does not reflect any such “substantial interest.”  Cabazon, 480 U.S.


7
           This possibility has not gone unnoticed by members of the Supreme Court. 
In his recent dissent in Michigan v. Bay Mills Indian Community (a case that
presented a related, but ultimately distinct issue, whether tribes are immune
from suit), Justice Thomas warned that “payday lenders . . . often arrange to
share fees or profits with tribes so they can use tribal immunity as a shield for
conduct of questionable legality.”  134 S. Ct. 2024, 2052 (2014) (Thomas, J.,
dissenting).

                                           28
at 220.  As noted above, it is not entirely clear just what the lenders have virtually

“built,” and in any event the record contains no information about the extent of

investment that was required.8

      Second, plaintiffs claim that DFS infringed upon tribal sovereignty by

launching a “national campaign” with the “express purpose of destroying out‐of‐

state tribal businesses.”  That claim rests on equally tenuous ground:  Read in

their strongest form, DFS’s letters requested that ACH and banks stop processing

payday loans made to New York customers.  But, again assuming that New

York’s letters requesting that banks and ACH cooperate with DFS constitute

regulation, that effort was directed to those aspects of online lending that are

remote from the reservation.  The direct force of DFS’s request fell upon parties

located far from a reservation, on financial institutions that plaintiffs themselves

claim are indispensable outside partners. 



8
           We are sensitive to plaintiffs’ claim that profits from lending fuel economic
growth, and that without those earnings, growth will stagnate or, worse,
disappear.  The value created by re‐investing profits, however, is not a measure
of the size of the investment that generated those profits.  In both Cabazon and
Colville, the Court weighed a tribe’s interest by estimating a tribe’s sunk costs in
a venture, not their potential future earnings.  Here, we cannot say whether the
tribes have a substantial interest in lending businesses because we do not know
the nature or extent of resources invested in those businesses. 

                                           29
       For DFS’s “campaign” to have run afoul of the Indian Commerce Clause,

the lenders must demonstrate that DFS treated financial intermediaries as a

proxy for Native American tribes.  To do so, plaintiffs would have to show that

DFS acted with the intent of regulating tribes, or that its outreach had that effect. 

New York’s alleged efforts to influence the banks and ACH can hardly be

considered discriminatory, or specifically aimed at tribal lenders, as the state

asked that the banks and ACH stem loans made by any online lender.  The letters

targeted a diverse group of lenders, the majority of whom had no affiliation with

Native American tribes.  If DFS cast a broad net with the ulterior motive of

ensnaring just the tribes, that intent was certainly well‐hidden. 

      It is not clear, moreover, that the DFS letters required the banks and ACH

to take any particular action.  To be sure, the letters contained a few ominous

turns of phrases; they requested that financial institutions “choke‐off ACH

access” and “stamp out . . . pernicious, illegal payday loans.”  But the letters also

concluded with soft requests, asking for a simple meeting to explore

“cooperation.”  It is impossible to know what this ambiguous tone, at once

bombastic and conciliatory, implies about DFS’s intent to take regulatory action

to coerce the banks and ACH to act. 

                                          30
      Nor is it clear that New York’s actions would have had any different effects

if the tribal lenders had not been explicitly identified by DFS.  New York’s usury

laws apply to all lenders, not just tribal lenders, and DFS’s letters to the banks

and ACH made clear that New York regulators disapproved of the facilitation by

banks of high‐interest payday lending from outside the state.  The Indian

Commerce Clause has no bearing on New York’s efforts to discourage banks

from cooperating with non‐Indian payday lenders.9  Because it is not clear why

the banks and ACH reacted as they did to DFS’s letters, it is uncertain that they

would have continued to do business with tribal lenders if DFS had cited only the

general problem of payday lending. 


9
           Plaintiffs do not seek to challenge New York’s action directed against non‐
tribal lenders, nor do they argue that they have standing to do so.  To the extent
the lenders assert that a national “campaign” launched by New York
impermissibly burdened commerce between the tribes and borrowers in states
other than New York, they elide restrictions inherent in the Interstate Commerce
Clause with the limits imposed by the Indian Commerce Clause. Although the
Interstate Commerce Clause contains a “dormant” protection that prohibits states
from discriminating against interstate commerce, courts have never inferred that
the Indian Commerce Clause contains a similar unspoken shield.  As Justice
Marshall explained in Ramah Navajo School Board, Inc. v. Bureau of Revenue of
New Mexico, 458 U.S. 832 (1982), “existing pre‐emption analysis,” that is, the
analysis prescribed in Bracker, is “sufficiently sensitive” to the concerns
addressed in dormant Interstate Commerce Clause jurisprudence, so that the
Court “[did] not believe it necessary to adopt [a] new [dormant Indian
Commerce Clause] approach.” Id. at 845‐46.

                                          31
      Thus, it is not clear what to infer, if anything, from the decisions made by

ACH and other banks.  Although it is possible that the companies believed that

they had to comply with DFS’s agenda, it is equally possible that they simply

made an independent calculation that the benefits of avoiding potential

violations of New York law outweighed the benefits of doing business with

payday lenders in general or with tribal lenders in particular.  It is far from clear

that the banks and ACH would have continued to do business with plaintiffs if

DFS had simply requested that they drop their business relationships with

payday lenders in general.

      In sum, the record presented to the district provided ambiguous answers

to what are fundamentally factual questions.  With the benefit of discovery,

plaintiffs may amass and present evidence that paints a clearer picture of the

“who,” “where,” and “what” of online lending, and may ultimately prevail in

this litigation.  But at this stage, the record is still murky, and thus, the District

Court reasonably held that plaintiffs had not proven that they would likely

succeed on the merits. 




                                           32
                                     CONCLUSION

      For the foregoing reasons, we AFFIRM the District Court’s denial of

plaintiffs’ motion for a preliminary injunction. 




                                         33